IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-41-168-02


EX PARTE CHARLES DEAN HOOD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM  COLLIN COUNTY



	Johnson, J., filed a statement concurring in the dismissal, in which Cochran, J.,
joined.

STATEMENT



	Applicant supports his claim of  actual innocence with an unsigned and unsworn letter that
asserts that the writer has knowledge that someone other than applicant committed the offense for
which applicant was convicted and sentenced to death.  Applicant has thereby raised an issue of
identity.
	Applicant has filed a motion in the trial court pursuant to Tex. Code Crim. Proc., Chapter
64.  That motion was submitted on January 12, 2005, and is still pending.  Cause No. 75,027, Collin
County.  One of the conditions required for testing under Chapter 64 is that "identity was or is an
issue in the case."  Art. 64.03(a)(1)(B).  Applicant may litigate the assertions in the anonymous letter
about the identity of the perpetrator in that hearing, and if testing is denied may appeal the denial to
this Court.  At that point, there will be a more complete record, including findings of fact and
conclusions of law, which will enable this Court to properly consider applicant's claim of actual
innocence. 

Filed: April 13, 2005
Do Not Publish